Citation Nr: 9911466	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-29 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to assignment of a higher disability 
evaluation for pseudofolliculitis barbae, currently evaluated 
as 10 percent disabling.

2.  Entitlement to assignment of a higher (compensable) 
disability evaluation for hearing loss, left ear.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1973 to 
April 1975, from September 1977 to October 1980, and from 
November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  A notice of disagreement was received in 
June 1997; a statement of the case was issued in July 1997; 
and a substantive appeal was received in October 1997.  The 
veteran testified at a personal hearing at the RO in November 
1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's pseudofolliculitis barbae is currently 
productive of skin irritation in the beard area, but there is 
no objective evidence of exudation or itching constant, 
extensive lesions, or marked disfigurement.

3.  The veteran currently has Level I hearing loss in the 
left ear. 



CONCLUSIONS OF LAW

1.  None of the criteria for entitlement to an evaluation in 
excess of 10 percent for pseudofolliculitis barbae have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7814 (1998).

2.  The schedular criteria for a compensable evaluation for 
hearing loss, left ear, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.85, 4.87, 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Law

The veteran initiated this appeal by disagreement with the 
original assignment of disability evaluations for 
pseudofolliculitis barbae and for hearing loss, left ear, 
following an award of service connection, and, as such, the 
underlying claims are well-grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, 
the severity of the disabilities at issue are to be 
considered during the entire period from the initial 
assignment of disability ratings to the present time.  See 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999). 
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
development is required to comply with the duty to assist the 
veteran in establishing his claims.  See 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

A.  Pseudofolliculitis Barbae

A review of the record reveals that in a July 1977 rating 
decision, the RO denied the veteran's claim for service 
connection for a skin disorder of the face, due to a lack of 
evidence of a such a skin disorder.  The veteran did not 
appeal that decision, and it became final.  See 38 U.S.C.A. 
§ 7105(c).  In January 1990, the veteran submitted a claim to 
reopen his claim for service connection for a skin disorder 
of the face, and in a November 1996 BVA decision, it was 
determined that new and material evidence had been presented 
to reopen a claim for service connection for a skin disorder 
of the face.  The evidence considered by the BVA decision 
included in-service findings of pseudofolliculitis barbae, as 
well as a private medical statement dated in September 1988, 
from William F. Sausker, M.D., which reflected a diagnosis of 
pseudofolliculitis barbae.

Subsequently, in a June 1997 rating decision, the veteran was 
granted service connection for pseudofolliculitis barbae, and 
a noncompensable evaluation was assigned from January 1989.  
That decision was based on evidence that included findings in 
a January 1997 VA examination report, which contains a 
diagnosis of pseudofolliculitis barbae, aggravated with 
shaving.  The examiner noted that the veteran had skin 
irritation in the beard area, and there was occasional 
evidence of infection of the hair follicles.  The skin 
disorder was noted to be on the cheeks and the throat.  There 
were little pustules, with redness around the hair follicles.  
Additionally, the veteran's cheeks had pox scarring, due to 
recurrent infections, and the area around the veteran's neck 
was red and rough to touch, although there was no infection.  
The veteran disagreed with the noncompensable evaluation 
assigned for his skin disability, and initiated this appeal.  

In November 1997, the veteran testified before a hearing 
officer at the RO that he experienced constant skin 
irritation from shaving.  He indicated that his skin hurt, 
and the scars on his face were deepened.  He also stated that 
his skin became infected, and he was given medication for the 
infection.  He also stated that his skin was irritated at 
work, because he worked in an environment where he was 
exposed to different chemicals, which would burn his face.  

In December 1997, additional medical records were associated 
with the veteran's claims file from the Kansas Department of 
Corrections.  Those records reflected treatment for atopic 
dermatitis particularly during 1997.  The records also 
reflect that the veteran complained of itching on areas of 
his body, including the face.

In a June 1998 rating decision, the RO increased the 
disability evaluation for pseudofolliculitis barbae to 10 
percent disabling, also effective from January 1989.  
However, as there has been no express indication by the 
veteran that he was limiting his appeal on this issue to a 10 
percent evaluation, the issue remains in appellate status.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).

The RO evaluated the veteran's pseudofolliculitis barbae by 
analogy to 38 C.F.R. § 4.118, Diagnostic Code 7814, which 
sets forth the criteria for rating tinea barbae, and is rated 
as for eczema.  See 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 
7806.  According to those rating criteria, a 10 percent 
evaluation is assigned if there is exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area; 
and a 30 percent evaluation will be assigned where there is 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806.  The 
Board notes here that the requirements for a 30 percent 
rating will be met if any one of the listed manifestations 
are shown.

However, after reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against 
assignment of a higher evaluation than 10 percent evaluation 
for pseudofolliculitis barbae, either at the effective date 
of the grant of service connection (January 1989), or since 
that time.  The more recent clinical evidence of record 
reveals that the veteran currently has skin irritation in the 
beard area, with occasional evidence of infected hair 
follicles, manifested by pustules and redness.  Additionally, 
there was pox scarring.  Furthermore, although the record 
reflects the veteran's complaints of itching, there is no 
evidence that the veteran's skin disability manifests 
exudation or itching constant, extensive lesions, or marked 
disfigurement, such that an evaluation in excess of 10 
percent would be warranted.  In fact, the most recent VA 
examination report of record, dated in January 1997, reveals 
that the veteran's skin disability was primarily aggravated 
by shaving.  In short, the Board finds that the veteran's 
pseudofolliculitis barbae, currently manifested by chronic, 
recurrent, mild eczema in both axillary areas, as well as 
complaints of itching, but there is no objective evidence of 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  Accordingly, absent persuasive evidence that 
at least one of the listed requirements for a 30 percent 
rating have been met, the claim for an evaluation in excess 
of 10 percent for pseudofolliculitis barbae is denied. 

The Board acknowledges the veteran's representative's 
contention that this appeal should be remanded for an 
additional VA examination of the veteran's pseudofolliculitis 
barbae, including photographs.  However, the Board has 
reviewed the January 1997 VA examination report, and finds it 
adequate for evaluating purposes.  In that regard, the Board 
notes that the examiner reviewed the veteran's past medical 
history, current manifestations, and reached a concluding 
diagnosis.  Although there are no actual photographs of 
record of the veteran's skin, the examination report 
indicates that photographs were to be attached if the 
examiner deemed the condition to be disfiguring.  The failure 
to take such photographs must therefore be viewed as an 
implicit finding by the trained medical examiner that there 
was no disfigurement.  In the absence of other clinical 
findings that the veteran's skin is especially disfiguring or 
repugnant, the Board does not find that an additional 
examination (including photographs) is warranted at this 
point.

In concluding that the veteran's pseudofolliculitis barbae 
warrants no more than a 10 percent evaluation, the Board has 
considered the clinical manifestations of the veteran's 
pseudofolliculitis barbae and its effect on his earning 
capacity and his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.10.  In conclusion, the evidence  is consistent with a 
disability picture contemplated by the currently assigned 10 
percent evaluation for pseudofolliculitis barbae.  Should the 
veteran's disability picture worsen in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for assignment of an evaluation in 
excess of the currently assigned 10 percent. 

B.  Hearing Loss, Left Ear

According to VA laws and regulations, assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VII; 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Audiometric evaluations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  38 C.F.R. § 4.85(a).  

The record reveals that, as with the claim for service 
connection for a skin disability, addressed above, in a July 
1977 rating decision, the RO denied the veteran's claim for 
service connection for hearing loss, as it was not shown by 
the evidence then of record.  The veteran did not appeal that 
decision, and it became final.  See 38 U.S.C.A. § 7105.  In 
August 1989, the veteran submitted a claim to reopen his 
claim for service connection for hearing loss, and in a 
November 1996 BVA decision, it was determined that new and 
material evidence had been presented to reopen a claim for 
service connection for hearing loss.  The evidence considered 
by the BVA decision included the veteran's service medical 
records from his second period of military service, which 
reflected some left ear hearing loss.

Subsequently, in a June 1997 rating decision, the veteran was 
granted service connection for hearing loss of the left ear, 
and a noncompensable evaluation was assigned from January 
1989.  That decision was based on findings in a January 1997 
VA audiological examination report, which reflected average 
pure tone thresholds of 20 decibels in the left ear.  Speech 
recognition was 100 percent for the left ear.  The veteran 
disagreed with the noncompensable evaluation, and initiated 
this appeal.  There are no other more recent clinical 
findings of record regarding the veteran's left ear hearing.

Initially, the Board notes that as the veteran is not 
service-connected for hearing loss in the right ear, that ear 
will be considered to have normal hearing for purposes of 
evaluating the veteran's left ear hearing loss.  See Boyer v. 
West, 11 Vet. App. 477 (1998); see also 38 U.S.C.A. 
§ 1160(a); 38 C.F.R. § 3.383(a); VA Gen. Coun. Prec. 32-97 
(August 29, 1997).  Regarding the left ear, the Board finds 
that the numeric designations from the January 1997 VA 
audiometric evaluation produce no more than a noncompensable 
disability rating for the veteran's hearing loss of the left 
ear.  See 38 C.F.R. § 4.87, Table VII.  The audiometric 
findings are consistent with a Level I designation for the 
left ear, which when combined with a Level I designation for 
the right ear (reflecting normal hearing), results in a 
noncompensable evaluation.  See 38 C.F.R. § 4.87, Tables VI, 
VII, Diagnostic Code 6100.  In short, the record contains no 
basis for assignment of a compensable evaluation either at 
the time service connection was granted, effective January 
1989, or since that time.  

The Board has considered the history of the veteran's left 
ear hearing loss, as well as the current clinical 
manifestations and the effect this disability may have on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2.  
The nature of the original disability has been reviewed, as 
well as the functional impairment which may be attributed to 
the veteran's left ear hearing loss.  However, the veteran's 
left ear hearing loss disability does not warrant a higher 
schedular evaluation.  Should the veteran's left ear hearing 
loss disability change in the future, he may file another 
claim for an increased evaluation for hearing loss, but at 
the present time there is no basis for a compensable 
evaluation.  See 38 C.F.R. § 4.1.  

C.  Conclusion

In reviewing all of the issues discussed in this decision, 
the Board has been cognizant of the provisions of 38 U.S.C.A. 
§ 5107(b).  However, there is not such a state of balance of 
the positive evidence with the negative evidence as to any of 
the issues to allow for favorable determinations. 

Further, the Board acknowledges the veteran's contentions 
that his pseudofolliculitis barbae is irritated in his work 
atmosphere.  However, the VA Schedule for Rating Disabilities 
contemplates average impairment in earning capacity.  
Moreover, the record does not reflect that the veteran's 
disabilities on appeal interfere with his ability to retain 
and maintain employment.  In that regard, there is no 
evidence of record that the veteran's disabilities have 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluations), or 
necessitated any recent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

